 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   United States of America,                              No. 2:12-cr-00066-KJM
12                              Plaintiff,                  ORDER
13           v.
14
     Alla Samchuk,
15
                                Defendant.
16

17          Alla Samchuk moves to reduce her sentence to time served under 18 U.S.C. § 3582. She

18   contends her medical conditions put her at greater risk of severe COVID-19 symptoms, and she is

19   incarcerated in a facility that “presents an ongoing serious risk” to her health. Mot. at 8, ECF No.
20   251. Although Samchuk committed a serious fraud crime and has completed only about half of

21   her sentence of incarceration, several factors weigh in favor of her motion, including the risk of

22   serious illness if she remains in the prison, her “low risk” classification by the Bureau of Prisons

23   (BOP), and her release plan. As explained below, the motion is granted.

24   I.     BACKGROUND

25          Samchuk was a licensed real estate agent. Presentence Rep. (PSR) ¶ 5, ECF No. 180. She

26   falsified home loan applications using the identity of three straw buyers. Id. ¶ 22. She purchased

27   three residences, two of which she resided in, using straw buyers’ identities while residing in

28   homes. Id. She also falsified financial documents and deeds and used her daughter’s bank

                                                      1
 1   account to launder the proceeds of her scheme. See id. Although the arrest warrant was issued on

 2   January 27, 2012, she had been under investigation since 2011. Id. ¶¶ 5, 14.

 3           After her arrest, Samchuk was released on an unsecured appearance bond. See ECF Nos.

 4   7 & 8. She complied with all pretrial orders. About four years after her arrest, a federal grand

 5   jury returned a fourteen-count superseding indictment against Samchuk charging her with bank

 6   fraud, in violation of 18 U.S.C. § 1344 (counts one through six); false statements, in violation of

 7   18 U.S.C. § 1014 (counts seven through twelve); money laundering, in violation of 18 U.S.C.

 8   § 1957 (count thirteen); and aggravated identity theft, in violation of 18 U.S.C. § 1028A (count

 9   fourteen). See Superseding Indictment, ECF No. 87. In August, after a four-day jury trial,
10   Samchuk was found guilty on all counts. See generally Jury Verdict, ECF No. 158. In February

11   2017, another judge of this court sentenced her to 111 months’ incarceration and 24 months’

12   supervised release. See Judgment & Commitment at 3–4, ECF No. 204. She has thus completed

13   approximately 41 percent of her sentence of incarceration. See Mot. Ex. 4 at 3, ECF No. 251-4;

14   Opp’n at 6, ECF No. 253.

15           At the time of sentencing and when Samchuk entered prison, she indicated she had

16   suffered from chronic periodontitis and migraines since 2012. See PSR ¶ 51. Since her

17   incarceration she continues to suffer from migraines, complains of “breathing problems,” and was

18   recently diagnosed with chronic obstructive pulmonary disease (COPD). See Mot. at 7. Medical

19   records indicate she is being treated for allergic rhinitis, COPD, chronic periodontitis (localized),
20   hemorrhoids (unspecified), scoliosis (unspecified), disorder of kidney and ureter (unspecified),

21   unspecified abnormalities of breathing and cluster headaches. See BOP Med. Records at 2, ECF

22   No. 260-1 (sealed); Opp’n at 10. She is fifty years old. BOP Med. Records at 1.

23           After Samchuk entered prison, she completed wellness, religion, financial management,

24   parenting skills courses and the “powered industrial truck program.” See Mot. Ex. 4 at 4. She

25   has four children, with the youngest a teenager at the time of her sentencing. PSR ¶ 51. She has

26   held a full-time prison job as a laundry worker for more than three years. See Mot. Ex. 4 at 4.

27   She has no record of any discipline while in custody. See id.

28   /////

                                                      2
1            Samchuk through counsel has moved for compassionate release under § 358(c)(1)(A)(1).

2    See generally Mot. Briefing was completed, and the motion was submitted without a hearing.

3    See Opp’n; Reply, ECF No. 257; Minute Order, ECF No. 258.

4            If Samchuk is released, she plans to live with her parents in Roseville, California. Mot. at

5    10. Their home is large enough that she will have her own bedroom and bathroom where she can

6    quarantine. See id. Samchuk plans to continue her work as a home care provider for her

 7   grandfather through Sacramento County In-Home Supportive Services (IHSS). Id.

 8   II.     LEGAL STANDARD

 9           The district court that imposed a custodial sentence can modify the term of imprisonment
10   under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018. The defendant must
11   first exhaust administrative remedies. Id. § 3582(c)(1)(A). If a defendant has exhausted

12   administrative remedies, the analysis is twofold. First, the court must find “extraordinary and

13   compelling reasons warrant” the requested reduction. Id. § 3582(c)(1)(A)(i). Second, the court

14   must consider the same factors that were applicable at the original sentencing, enumerated in

15   18 U.S.C. § 3553(a), to the extent they remain applicable. See id. § 3582(c)(1)(A).

16           Section 3582 further requires a reduction to be “consistent with applicable policy

17   statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A). In 2006, the Sentencing

18   Commission issued a policy statement addressing what qualifies as “extraordinary and

19   compelling reasons” to release a defendant from BOP custody. See U.S.S.G. § 1B1.13 (last

20   amended November 1, 2018). The Ninth Circuit recently has clarified: “[t]he Sentencing

21   Commission’s statements in U.S.S.G. § 1B1.13 may inform a district court’s discretion for

22   § 3582(c)(1)(A) motions filed by a defendant, but they are not binding.” United States v. Aruda,

23   No. 20-10245, 2021 WL 1307884, at *4 (9th Cir. Apr. 8, 2021). Thus, the court here adheres to

24   its prior practice of considering the Sentencing Commission’s policy statement as guidance,

25   recognizing that applying the policy statement is not required.

26           Although the Ninth Circuit has not decided which party “bears the burden in the context

27   of a motion for compassionate release brought pursuant to § 3582(c) as amended by the [First

28   /////

                                                      3
 1   Step Act], district courts to have done so agree that the burden remains with the defendant.”

 2   United States v. Becerra, No. 18-0080, 2021 WL 535432, at *3 (E.D. Cal. Feb. 12, 2021).

 3   III.   DISCUSSION

 4          The government does not dispute that Samchuk has satisfied the exhaustion requirement

 5   of § 3582(c). See Opp’n at 6. The court thus considers (A) whether Samchuk has demonstrated

 6   her motion is supported by extraordinary and compelling reasons and (B) whether applicable

 7   sentencing factors of § 3553(a) weigh in favor of her motion.

 8          A.      Extraordinary and Compelling Reasons

 9          According to the U.S. Centers for Disease Control, people living in congregate living

10   situations have been vulnerable to infection with coronavirus because the virus is highly

11   contagious in closed environments.1 The combination of custody, housing, education, recreation,

12   healthcare, food service and workplace environments within one physical setting makes for

13   unique challenges in controlling the spread of coronavirus. See supra note 1. The BOP has

14   “taken steps to try to protect inmates’ and employees’ health” and keep COVID-19 from its

15   facilities, but it has “not been immune from the COVID-19 pandemic.” Opp’n at 7. Many

16   thousands of inmates have been diagnosed with COVID-19, and although thousands have

17   recovered, more than 225 have died. Id.

18          In the facility where Samchuk lives, more than 273 inmates and 19 staff were “confirmed

19   positive for COVID-19” in early January 2021 and are now deemed “recovered.” Mot. at 8

20   (citing U.S. Bureau of Prisons statistics)2; compare also Opp’n at 7 (showing that only three staff

21   members had tested positive for coronavirus in March 2021) with Reply at 2 (citing “at least 16

22   additional prisoners with positive prisoner cases – cases with an unclear outcome – over the last

23   10 days,” as reported by the BOP). At the time of this order BOP reports three staff members and

24   one prisoner tested positive; 233 inmates and 21 staff recovered. Id. (last visited June 4, 2021).

            1
               See Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
     Correctional and Detention Facilities, U.S. Centers for Disease Control and Prevention (CDC),
     July 22, 2020), available at https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
     detention/guidance-correctional-detention.html (visited May 26, 2021).
             2
               https://www.bop.gov/coronavirus/ (visited May 26, 2021).

                                                      4
 1   Although COVID-19 vaccination programs have now been rolled out in BOP facilities, Samchuk

 2   claims she has not been offered a vaccination against COVID-19 and “has no control over her

 3   exposure to others within the prison setting.” Mot. at 2. She claims her risk of infection remains

 4   serious, including because “variants of the coronavirus” can spread “from person to person with

 5   greater resistance.” Id. at 3. The government does not dispute these claims. Samchuk’s residing

 6   in a prison setting, without access to vaccination, supports a conclusion she is at a high risk of

 7   infection.

 8          Samchuk’s chronic health conditions as summarized above increase the risk she would

 9   suffer a more severe case of COVID-19 if infected. Other district courts have found
10   comorbidities constitute medical conditions that increase the risk of severe illness from

11   coronavirus warranting compassionate release. See United States v. Bradley, No. 2:14-CR-

12   00293, 2020 WL 3802794, at *5 (E.D. Cal. July 7, 2020) (“defendant’s combination of serious

13   health conditions weighs heavily in favor of a sentence reduction.”). Even without Samchuk’s

14   comorbidities, the court finds her COPD diagnosis alone supports granting her motion.

15          As noted, Samchuk’s medical records show she has been diagnosed with COPD and

16   suffers from “breathing abnormalities.” See Opp’n at 10; BOP Medical Records at 2. She

17   contends the CDC recognizes COPD as an underlying condition that places one “at increased risk

18   for severe illness from the virus that causes COVID-19.” Mot. at 7 (citing CDC, COVID-19:

19   People with Certain Medical Conditions).3 The government does not contend otherwise. Opp’n
20   at 10–11 (“COPD qualifies as a serious physical or medical condition . . . that substantially

21   diminishes the ability of the defendant to provide self-care within the environment of a

22   correctional facility and from which he . . . is not expected to recover.” (internal quotations

23   omitted)). Other district courts within the Ninth Circuit have recognized that COPD puts an

24   individual at a higher risk of severe illness from COVID-19. See United States v. Wooley, No.

25   6:13-CR-00224-AA, 2020 WL 2490093, at *2 (D. Or. May 14, 2020) (finding COPD combined

26   with threat of COVID-19 infection can provide basis for compassionate release).

            3
             https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
     medical-conditions.html (visited June 4, 2021).

                                                      5
 1           Samchuk’s comorbidities are many, and include allergic rhinitis, chronic periodontitis,

 2   hemorrhoids, scoliosis, disorder of kidney and ureter, unspecified abnormalities of breathing and

 3   cluster headaches. BOP Med. Records at 2. These conditions, in combination, also support

 4   granting her motion. Cf. United States v. Bradley, No. 2:14-CR-00293-KJM, 2020 WL 3802794,

 5   at *5 (E.D. Cal. July 7, 2020) (“defendant’s combination of serious health conditions weighs

 6   heavily in favor of a sentence reduction”).

 7           In sum, Samchuk’s comorbidities, breathing abnormalities and COPD together make for

 8   “extraordinary and compelling” circumstances that support her request for compassionate release.

 9           B.     Section 3553(a) Sentencing Factors

10           A Sentencing Commission policy statement instructs “the court [to] consider the

11   sentencing factors set forth in 18 U.S.C. § 3553(a) when deciding a motion for compassionate

12   release, and the [c]ourt should not grant a sentence reduction if the defendant poses a risk of

13   danger to the community, as defined in the Bail Reform Act.” United States v. Gonzalez,

14   451 F. Supp. 3d 1194, 1197 (E.D. Wash. 2020), at *3 (citing U.S.S.G. § 1B1.13); see also

15   18 U.S.C. § 3582(c)(1)(A). These sentencing factors include, among others, (1) “the nature and

16   circumstances of the offense and the history and characteristics of the defendant” and (2) “the

17   need for the sentence imposed (A) to reflect the seriousness of the offense, to promote respect for

18   the law, and to provide just punishment for the offense; (B) to afford adequate deterrence to

19   criminal conduct; (C) to protect the public . . . ; and (D) to avoid unwarranted sentence disparities

20   . . . .” 18 U.S.C. § 3553(a).

21           Here, Samchuk’s offenses were undeniably serious. The loss to the victim banks totaled

22   $739,362. PSR ¶ 15. Her similar fraud offenses in the past also counsel caution. But several

23   other factors weigh in her favor. Samchuk complied with the conditions of her four-year-long

24   pretrial release, which suggests she can comply with all laws if released. Nothing suggests she is

25   violent or likely to put the community in physical danger. She will have the support of her

26   family, a job and health insurance, which should stave off any temptation to commit financial

27   fraud again.

28   /////

                                                      6
 1           The court has conferred with its Probation Office, which will supervise Samchuk if she is

 2   released. That office has confirmed her release plan is acceptable if the court grants her motion.

 3           On balance, the above factors favor granting Samchuk’s motion for compassionate

 4   release.

 5   IV.     CONCLUSION

 6           The motion for compassionate release is granted. The court modifies defendant’s

 7   previously imposed sentence of incarceration of 111 months to time served. All other previously

 8   imposed conditions of supervised release remain in effect for the full 24-month term. See

 9   Judgment & Commitment.
10           There being a verified residence and an appropriate release plan in place, this order is

11   stayed for up to seven days to make appropriate travel arrangements and to ensure defendant’s

12   safe release. Defendant shall be released as soon as appropriate travel arrangements are made,

13   and it is safe for her to travel. If more than seven days are needed to make appropriate travel

14   arrangements and ensure defendant’s safe release, then the parties shall immediately notify the

15   court and show cause why the stay should be extended.

16           Given that she is not vaccinated, the court orders defendant to self-isolate for fourteen

17   days in her parents’ home once she arrives, as a means of protecting her health and that of the

18   others residing in the home while also complying with all public health orders that remain in

19   effect at the time.

20           This order resolves ECF No. 251.

21           IT IS SO ORDERED.

22   DATED: June 22, 2021.




                                                      7
